Title: From Thomas Jefferson to Henry Dearborn, 5 September 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear Sir 
                     
                     Monticello Sep. 5. 08.
                  
                  Yours of Aug. 18. is this moment recieved, & I forward you a letter of July 16. from Govr. Lewis from which you will percieve that the cloud between us, the Iowas, Foxes & Sacs is cleared up. he says nothing of the Osages; but I presume their enemies have taken advantage of the withdrawing our protection from them. should you not have issued orders for the 100,000 men, I believe it may rest till we meet in Washington under present appearances that they may not be wanting. mr Pinckney in a letter of June 29. says ‘I had a long interview this morning with mr Canning, which has given me hopes that the object mentioned in your letter of Apr. 30. may be accomplished, if I should authorize the expectation which the same letter suggests.’ he adds that he waits for the St. Michael when he will give the result & details. he thinks they will also make acceptable satisfaction for the Chesapeake. proposing to leave this on the 28th. I presume I had better reserve future communications for our meeting in Washington. I salute you with constant affection & respect.
                  
                     Th: Jefferson 
                     
                  
                  
                  
   
                         repeal of the order of council 

                  
   
                        repeal of the embargo
                     

               